JUDITH Rogers, Judge, concurring. I agree that the Attorney General’s claim must fail for the reasons given by the majority. I write only to express my concern about the Commission’s apparent failure to prepare for the future. With the swift and inevitable move to a more competitive environment in the utility industry, utilities will be presenting more choices to their customers as “unbundling” continues. Based on the record in this case, there may be unique aspects to the unbundling process that warrant a change in the Commission’s notice requirements. According to discussion at oral argument, the Commission has failed to initiate action in this regard but instead remains in a reactive mode. The Commission has at its disposal the power to investigate and promulgate rules if necessary. I would hope that the Commission would exercise that power.